 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   JOHN H. HEMANN (CABN 165823)
 3 Acting Chief, Criminal Division

 4 COLIN SAMPSON (CABN 249784)
   Assistant United States Attorney
 5 CHARLES A. O’REILLY (CABN 160980)

 6 Trial Attorney, Tax Division
    450 Golden Gate Ave., Box 36055
 7  San Francisco, CA 94102
    Telephone: (415) 436-7020
 8  Facsimile: (415) 436-7009
    Email:        colin.sampson@usdoj.gov
 9

10

11
                                     UNITED STATES DISTRICT COURT
12
                                 NORTHERN DISTRICT OF CALIFORNIA
13
                                            OAKLAND DIVISION
14

15
       UNITED STATES OF AMERICA,                                Case No. 4:17-cr-00191-JST-1
16
                 Plaintiff,                                     STIPULATION TO CONTINUE
17                                                              PRETRIAL DEADLINES AND SET
                         v.                                     CHANGE OF PLEA HEARING
18
                                                                Date:      March 1, 2019
19     KENNETH TAYLOR,                                          Time:      9:30 a.m.
                                                                Place:     Courtroom 2, 4th Floor
20               Defendant.                                                Oakland Courthouse
21

22

23          The parties hereby STIPULATE and AGREE as follows:

24          1.        The parties have been preparing for trial, currently set to commence on April 1,

25                    2019, with a pretrial conference hearing scheduled for March 15, 2019.

26          2.        The parties have also been conducting plea discussions with an end toward

27                    resolving this criminal matter. Given the parties’ general agreement on a

28                    resolution at this time, the parties stipulate and request an order continuing any

     Case No. CR 17-CR-00191 JST-1                          1
30
 1                  pretrial deadlines for a period of two weeks and setting a change of plea hearing

 2                  before the District Court for March 1, 2019.

 3          3.      If the parties are unable to reach a plea agreement, the parties request that the

 4                  Court convert the change of plea hearing to a status conference to reschedule

 5                  pretrial deadlines and trial, if necessary.

 6 So stipulated and agreed:

 7

 8 Dated: February 19, 2019                                 /s/ Colin Sampson
                                                            COLIN SAMPSON
 9                                                          Assistant United States Attorney

10

11 Dated: February 19, 2019                                 /s/ Martha Boersch
                                                            MARTHA BOERSCH
12                                                          Attorney for Defendant Kenneth Taylor

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     Case No. CR 17-CR-00191 JST-1                         2
30
 1                                             ORDER

 2          Pursuant to the Stipulation of the United States of America and Defendant Kenneth
 3 Taylor, and for good cause shown therein, IT IS ORDERED THAT:

 4          1. All current pretrial deadlines are continued for a period of fourteen days; and
 5          2. A change of plea hearing shall be conducted on March 1, 2019, at 9:30 a.m.
 6              before the District Court in Oakland.
 7          3. Any request for continuance of the trial date, as suggested by the parties’
 8              motion, will require an independent showing of good cause.
 9          IT IS SO ORDERED.
10

11

12 Dated: February 20, 2019
                                                    THE HONORABLE JON S. TIGAR
13
                                                    UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     Case No. CR 17-CR-00191 JST-1
30
